DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipate by Ji (US 2016/0329015).
Regarding claim 1, Ji discloses a pixel circuitry comprising: 
a shift register unit (1 and 2 in fig. 1), configured to provide a first drive signal (N3, fig. 1) via an output signal terminal of the shift register unit under a control of an enable signal (Input, fig. 3) from an enable signal terminal, a first clock signal (CK, fig. 1) from a first clock signal terminal, and a second clock signal (CKB, fig. 1) from a second clock signal terminal; 
an inverter (3 and 4 in fig. 2-3), configured to invert the first drive signal to generate a second drive signal (Output, fig. 1); and 
a pixel driving circuit, configured to control a light emitting device according to the first drive signal and the second drive signal (para. 94); 
wherein the first clock signal has an opposite phase to the second clock signal (see CK and CKB in fig. 4).  
Regarding claim 2, Ji discloses wherein the shift register unit comprises: 

a pull-down circuit (12, fig. 2), configured to control a voltage of a second node N2, fig. 2) according to the first clock signal (CK) and a first voltage signal (VL, fig. 2) from a first voltage signal terminal; 
a control circuit (T2, fig. 3), configured to control the voltage of the second node (N2, fig. 3) according to the voltage of the first node (N1, fig. 3) and the first clock signal (CK, fig. 3); 
a first output circuit (23, fig. 2), configured to provide the first drive signal to the output signal terminal of the shift register unit according to the voltage of the second node (N2) and a second voltage signal (VH, fig. 2) from a second voltage signal terminal; and  4BOE Ref.: X1705098B1 - AT Ref.: 35732-00245 PATENT 
a second output circuit (22, fig. 2), configured to provide the first drive signal to the output signal terminal according to the voltage of the first node (N1) and the second clock signal (CKB, fig. 2).  
Regarding claim 3, Ji discloses wherein the input circuit comprises: 
a first transistor (T1, fig. 3), wherein a control electrode of the first transistor is coupled to the first clock signal terminal (CK, fig. 3), wherein a first electrode of the first transistor is coupled to the enable signal terminal (Input, fig. 3), and wherein a second electrode of the first transistor is coupled to the first node (N1).  
Regarding claim 4, Ji discloses wherein the pull-down circuit comprises: 
a second transistor (T3, fig. 3), wherein a control electrode of the second transistor is coupled to the first clock signal terminal (CK, fig. 3), wherein a first wherein a second electrode of the second transistor is coupled to the second node (N2).  
Regarding claim 5, Ji discloses wherein the control circuit comprises: 
a third transistor (T2, fig. 3), wherein a control electrode of the third transistor is coupled to the first node (N1), wherein a first electrode of the third transistor is coupled to the first clock signal terminal (CK), and wherein a second electrode of the third transistor is coupled to the second node (N2).  
Regarding claim 6, Ji discloses wherein the first output circuit comprises: 
a fourth transistor (T4, fig. 3), wherein a control electrode of the fourth transistor is coupled to the second node (N2, fig. 3), wherein a first electrode of the fourth transistor is coupled to the5BOE Ref: X1705098B1 - AT Ref.: 35732-00245PATENT second voltage signal terminal (VH), and wherein a second electrode of the fourth transistor is coupled to the output signal terminal (N3); and 
a first capacitor (C2, fig. 3), coupled between the second node and the second voltage signal terminal.  
Regarding claim 7, Ji discloses wherein the second output circuit comprises: 
a fifth transistor (T5, fig. 3), wherein a control electrode of the fifth transistor is coupled to the first node (N1), wherein a first electrode of the fifth transistor is coupled to the second clock signal terminal (CKB), and wherein a second electrode of the fifth transistor is coupled to the output signal terminal (N3); and 
a second capacitor (C3, fig. 7), coupled between the first node and the second clock signal terminal.  
Regarding claim 8, Ji discloses wherein the inverter comprises: 

a second circuit (42, fig. 3), configured to generate the second drive signal according to the first drive signal and the second voltage signal (para. 61, 65); 
wherein the first circuit and the second circuit include respectively different types of transistors (fig. 3 and para. 56).  
Regarding claim 9, Ji discloses wherein the first circuit comprises: 
a sixth transistor (T10, fig. 3), wherein a control electrode of the sixth transistor is coupled to the output signal terminal of the shift register unit, wherein a first electrode of the sixth6BOE Ref.: X1705098B1 - AT Ref.: 35732-00245PATENT transistor is coupled to the first voltage signal terminal (VH, fig. 3), and wherein a second electrode of the sixth transistor is coupled to an output terminal (Output, fig. 3) of the inverter to provide the second drive signal.  
Regarding claim 10, Ji discloses wherein the second circuit comprises: 
a seventh transistor (T11, fig. 3), wherein a control electrode of the seventh transistor is coupled to the output signal terminal of the shift register unit (N3, fig. 3), wherein a first electrode of the seventh transistor is coupled to the second voltage signal terminal (VL, fig. 3), and wherein a second electrode of the seventh transistor is coupled to the output (Output, fig. 3) terminal of the inverter to provide the second drive signal.  
Regarding claim 11, Ji discloses wherein the first drive signal is a gate drive signal (N3, fig. 3 and para. 59), and wherein the second drive signal is a pixel drive signal (Output, fig. 3 and para. 94).
Regarding claim 12, Ji discloses a method for driving the pixel circuitry according to claim 1, the method comprising:
controlling, according to an enable signal, a first clock signal, and a second clock signal, a shift register unit of the pixel circuitry to output a second voltage signal (VH, fig. 3) and the second clock signal (CKB, fig. 3) as a first drive signal (N3, fig. 3) and controlling, according to the first drive signal, an inverter of the pixel circuitry to output a first voltage signal as a second drive signal (see Output in fig. 3-4 and para. 68); and
controlling, according to an enable signal, a first clock signal, and a second clock signal, a shift register unit of the pixel circuitry to output the second clock signal (CKB, fig. 3) as a first drive signal (N3, fig. 3) and controlling, according to the first drive signal, the inverter to output a first second signal as a second drive signal (see Output in fig. 3-4 and para. 69); and
controlling, according to an enable signal, a first clock signal, and a second clock signal, a shift register unit of the pixel circuitry to output a second voltage signal (VH, fig. 3) as a first drive signal (N3, fig. 3) and controlling, according to the first drive signal, an inverter to output a first voltage signal as a second drive signal (see Output in fig. 3-4 and para. 71).
Regarding claim 13, Ji discloses an array substrate comprising:
a silicon substrate (fig. 5 and para. 94); and
a plurality of cascaded pixel circuitries according to claim 1 formed on the silicon substrate (fig. 5 and para. 93-94);
 a first pixel circuitry is provided with an enable signal, and each pixel circuitry other than the first pixel circuitry is provided with a first drive signal of a shift register unit of a previous pixel circuitry as an enable signal (fig. 5 and para. 93); and
wherein the first clock signal of adjacent pixel circuitries are opposite in phase, and wherein the second clock signals of the adjacent pixel circuitries are opposite in phase (see figs. 4-5).
Regarding claim 14, Ji discloses a display panel (para. 95).
Claims 15-20 are rejected for the same reasons as stated above (see claims 15, 4, 5, 6, 7 and 2 respectively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628